Citation Nr: 1809638	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-13 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether the recoupment of special separation benefits by withholding Department of Veterans Affairs disability compensation benefits was proper.


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1979 to September 1992.  He also had periods of active duty from February 1994 to October 1994 and from February 2004 to August 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran requested a hearing before a Veterans Law Judge.  In May 2016, however, he canceled his hearing request.  

At the time this appeal was initiated, the Veteran was represented by a veterans service organization.  In May 2016, however, the Veteran revoked that representation and did not appoint another representative; thus, he is unrepresented at this time.  


FINDINGS OF FACT

1.  The Veteran received special separation benefits (SSB) when he separated from service in September 1992. 

2.  VA is required by law to withhold VA disability compensation benefits until SSB paid at service separation are recouped.  


CONCLUSION OF LAW

The withholding of VA disability benefits for the purpose of recouping special separation benefits was not improper.  10 U.S.C. §§ 1174, 1212 (2014); 38 C.F.R. § 3.700 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that regulations governing VA's duties to notify and assist claimants are not applicable to the present appeal because the issue of whether recoupment of VA compensation was proper is a question of law.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has specifically held that the provisions of VCAA are not applicable in cases which are decided as a matter of law, and not the underlying facts, or development of facts.  Manning v. Principi, 16 Vet. App. 534, 542- 43 (2002); see Smith v. Gober, 14 Vet. App. 227 (2000) (stating that the VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (stating that the VCAA is not applicable where law, not factual evidence, is dispositive).  

The recoupment of a Veteran's separation pay from his or her monetary VA disability compensation benefits is required by 10 U.S.C.A. § 1174.  If a service member who has received separation pay under 10 U.S.C.A. § 1174, or separation pay, severance pay or readjustment pay under other provisions of law, based on service in the armed forces, becomes entitled to disability compensation administered by VA, the total amount of the special separation benefit (SSB) paid to the service member shall be deducted from that disability compensation, less the amount of federal income tax withheld from the SSB.  10 U.S.C.A. § 1174 (h)(2), (i); 38 C.F.R. § 3.700 (a)(5)(iii).  

The implementing VA regulation, 38 C.F.R. § 3.700 (a)(5)(i), likewise provides that, where payment of SSB under § 1174 was made on or after December 5, 1991, VA will recoup from disability compensation an amount equal to the total amount of SSB paid to the servicemember, less the amount of Federal income tax withheld from SSB pay.  

The governing statutes allow very limited exceptions to such recoupment, such as a sole survivorship discharge or where disability severance pay was received for disability incurred in line of duty in a combat zone.  See 10 U.S.C.A. §§ 1174 (i), 1212(d).  Here, however, there is no argument or indication that the payment of SSB was based on disability severance or sole survivorship provisions. 

An opinion of the VA General Counsel, VAOGCPREC 14-92, concluded that, in accordance with the provisions of 10 U.S.C.A. § 1174  and 38 C.F.R. § 3.700, VA disability compensation should be offset to recoup the amount of SSB received by a former member of the armed forces.  See VAOGCPREC 12-96 (holding that 
10 U.S.C.A. § 1174 (h)(2) requires VA to recoup "nondisability severance pay" received by the veteran under § 631 of Pub. L. No. 96-513 from VA disability compensation).

In the present case, the Veteran was awarded a SSB payment, and appeals VA's recoupment of that amount.  According to the Veteran's Certificate of Release or Discharge from Active Duty (Form DD-214) for the period from July 1979 to September 1992, the Veteran was awarded a special separation benefit of $34,915 for this period.  He also had periods of active duty from February 1994 to October 1994 and from February to August 2004; however, no SSB appears to have been paid for these periods.  

In a January 2013 notification letter, the Veteran was made aware of the results of a January 2013 rating decision, which included an award of service connection and a 70 percent initial rating for a depressive disorder, and an increased rating for degenerative arthritis of the lumbar spine.  As a result, he was informed he would be paid VA disability benefits.  The Veteran was also informed, however, that VA would be withholding benefits to recoup part of his SSB.  The Veteran has objected to this recoupment.  

The Veteran does not contend he did not receive the SSB payments at issue; rather, he asserts that because he did not immediately file for VA disability benefits for many years following service separation, recoupment in whole or in part should be waived.  During the DRO hearing and in his Substantive Appeal the Veteran also alleged that the service-connected conditions were related to his subsequent periods of service and accordingly recoupment was not warranted under 38 C.F.R. § 3.700 (a)(5)(ii).  A review of the January 2012 rating decision reflects however, that the back disability was linked to the complaints of back pain in July 1987 and the tinnitus was noted in July 1992, during his first period of service.  The January 2013 rating decision reflects the major depression was granted as secondary to the back.  In other words, the Veteran's service connected conditions arise from his first period of service for which he received SSB.  While the Board is sympathetic to the Veteran's contentions, the Board is bound by the laws passed by Congress, and this decision is dictated by the relevant statutes and regulations.  

The recoupment of an amount equivalent to the Veteran's SSB from his VA disability compensation is required by law under 10 U.S.C.A. § 1174(h)(2).  See 38 C.F.R. § 19.5 (2017) ("In the consideration of appeals, the Board is bound by applicable statutes, regulations of the Department of Veterans Affairs, and precedent opinions of the General Counsel of the Department of Veterans Affairs.").  Here, the law, as written by Congress and implemented by VA regulation, has been correctly applied, and VA has no discretion to authorize waiver of the recoupment of SSB in this case.  Thus, the claim that recoupment of SSB was improper must be denied for lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

The claim that VA acted improperly in recouping special separation benefits from VA disability compensation is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


